Per Curiam : The only difference between this case and that of Shortall v. Hinckley, 31 Ill. 225, is, that in this, the husband held an estate jure uxoris, while in that, the husband held an estate by the curtesy initiate. They are both freehold estates, (2 Kent’s Com. 130,) and are subject to the same incidents, and must be held to be governed by the statute of limitations in the same manner and to the same extent. No reason is perceived for any distinction in the law of the two cases. This being so, the case of Shortall v. Hinckley, supra, must govern, and the judgment of the court below is affirmed. Judgment affirmed.